JANET ANNETTE (ANDERSON) DAVIS, )
                                )
     Petitioner-Appellant,      )
                                )
v.                              )                     No. SD32582
                                )                     Filed: 10-8-14
RICHARD DOUGLAS ANDERSON,       )
                                )
     Respondent-Respondent.     )

           APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                   Honorable Jason R. Brown, Associate Circuit Judge

REVERSED AND REMANDED

       Janet Davis (Wife) appeals from a judgment quashing Wife’s garnishments and

denying her request for attorney’s fees. Wife presents five points on appeal, but the

alleged errors can be grouped into three categories. Wife contends the trial court erred

by: (1) erroneously calculating the amount of child support owed by Richard Anderson

(Husband); (2) erroneously calculating the amount of credit Husband should receive for

prior payments; and (3) denying Wife’s request for attorney’s fees. We agree with Wife

that the trial court erred in calculating the amount of child support Husband owed.

Therefore, we reverse the judgment and remand the case for further proceedings

consistent with this opinion. Because this error affected the trial court’s credit calculation
and could have affected its ruling on Wife’s request for attorney’s fees, we also instruct

the trial court on remand to reconsider those two issues.

                          Factual and Procedural Background

       A judgment dissolving Wife’s marriage to Husband was entered on February 1,

1990. The parties had four children: the oldest child, Erik (Erik); and triplets Jessica,

Jackie and Jason (hereinafter referred to individually by their given names and

collectively as the triplets). Husband was ordered to pay $880 per month as child support

for the four minor children and one-half of their uninsured medical expenses.

       In December 2003, the trial court granted Wife’s motion to modify and entered

the first amended judgment. Husband was ordered to pay child support for the four

minor children in the amount of: (1) $1,323 per month from October 1, 2002 through

August 1, 2003; and (2) $2,030 per month beginning September 1, 2003. The latter sum

included $708 per month for Erik’s college expenses.

       In August 2006, Wife filed a motion to modify the amended judgment. The

motion alleged that the parties’ financial circumstances had changed because the triplets

were going to start college in the fall of 2006.

       On July 19, 2007, a hearing was held on Wife’s motion to modify. Wife’s

Exhibits T, U, V and W are Form 14s bearing a July 19, 2007 date. Each exhibit refers

only to the triplets. Exhibit T was for the period of August 2006 through December 2006

and calculated a presumed child support amount of $3,819. Exhibit U was for the period

of January 2007 through May 2007 and calculated a presumed child support amount of

$3,739. Exhibit V was for the period of June 2007 through August 2007 and calculated a

presumed child support amount of $999. Exhibit W was for the period of September

2007 forward and calculated a presumed child support amount of $3,343.


                                              2
       On July 25, 2007, the trial court entered its second amended judgment. Judge

Sweeney made the following relevant findings:

       2. On December 5, 2003, Judgment was entered ordering [Husband] to
       pay child support to [Wife] for the four minor children in the amount of
       $2,030.00 per month beginning September 1, 2003, in addition to the
       arrearage child support in the amount of $5,753.00. The $2,030.00 child
       support amount included $708.00 per month to pay college expenses for
       the parties’ oldest child, Erik ….

       7. The Court finds that the presumed correct child support amount for the
       period August 2006 through December 2006 as calculated by [Wife],
       pursuant to Section 452.340.8, RSMo. 1994, Supreme Court Rule 88.01,
       and Civil Procedure Form No. 14 is $3,819.00 per month; and, that after
       consideration of all relevant factors pursuant to Section 452.340.8 and
       Rule 88.01, is not rebutted as being unjust or inappropriate. The Amended
       Judgment entered on December 5, 2003 included $991.50 ($2030.00 -
       $708.00 = $1,322.00/ 4 x 3) for the support of Jessica, Jackie, and Jason.
       The $3,819.00 per month will be reduced to $2,827.50.

       8. The Court finds that the presumed correct child support amount for the
       period January 2007 through May 2007 as calculated by [Wife], pursuant
       to Section 452.340.8, RSMo. 1994, Supreme Court Rule 88.01, and Civil
       Procedure Form No. 14 is $3,739.00 per month; and, that after
       consideration of all relevant factors pursuant to Section 452.340.8 and
       Rule 88.01, is not rebutted as being unjust or inappropriate. The Amended
       Judgment entered on December 5, 2003 included $991.50 ($2030.00 -
       $708.00 = $1,322.00/ 4 x 3) for the support of Jessica, Jackie, and Jason.
       The $3,739.00 per month will be reduced to $2,747.50.

       9. The Court finds that the presumed correct child support amount for the
       period June 2007 through August 2007 as calculated by [Wife], pursuant
       to Section 452.340.8, RSMo. 1994, Supreme Court Rule 88.01, and Civil
       Procedure Form No. 14 is $999.00 per month; and, that after consideration
       of all relevant factors pursuant to Section 452.340.8 and Rule 88.01, is not
       rebutted as being unjust or inappropriate.

       10. The Court finds that the presumed correct child support amount
       beginning September 1, 2007 as calculated by [Wife], pursuant to Section
       452.340.8, RSMo 1994, Supreme Court Rule 88.01, and Civil Procedure
       Form No. 14 is $3,343.00 per month; and, that after consideration of all
       relevant factors pursuant to Section 452.340.8 and Rule 88.01, is not
       rebutted as being unjust or inappropriate ….

       12. The parties’ fourth child, Erik Bradley Anderson, is emancipated.
       [Husband’s] obligation to pay child support for Erik is terminated
       effective May 31, 2007.

                                            3
       13. [Husband’s] obligation to pay child support in the amount of
       $2,030.00 is terminated effective May 31, 2007.

The decretal portion of the judgment included the following:

       1. The Court accepts the four Forms 14 prepared by [Wife] ([Wife’s]
       Exhibits T -W).

       2. [Husband] is ordered to pay child support to [Wife] for the three minor
       children in the amount of $2,827.50 per month for the months of August -
       December 2006, payable on the first day of each month.

       3. [Husband] is ordered to pay child support to [Wife] for the three minor
       children in the amount of $2,747.50 per month for the months of January -
       May 2007, payable on the first day of each month.

       4. [Husband] is ordered to pay child support to [Wife] for the three minor
       children in the amount of $999.00 per month for the months of June -
       August 2007, payable on the first day of each month.

       5. [Husband] is ordered to pay child support to [Wife] for the three minor
       children in the amount of $3,343.00 per month beginning September 1,
       2007 and on the same day of each month thereafter until further of [sic]
       Order of the Court.

In due course, the second amended judgment became final and was not appealed. The

triplets became emancipated when they reached the age of 21 in September 2008.

       In 2012, Wife filed two garnishments seeking to recover child support allegedly

owed pursuant to the second amended judgment.           Husband moved to quash the

garnishments, arguing that Wife was seeking to recover more than Husband actually

owed pursuant to the judgment. In response, Wife argued that Husband incorrectly

calculated his child support arrearage because he omitted his obligation to pay Wife

$2,030 per month through May 2007.

       In May 2012, a family court commissioner held a hearing on Husband’s motion to

quash the garnishments.     After considering “the complete file in this case,” the

commissioner entered findings and recommendations for a second amended judgment


                                           4
and order quashing the garnishments. The commissioner disagreed with Wife’s position

that the judgment modifying the first amended judgment continued the $2,030 per month

child support payments and added the additional child support amounts specified in the

decretal portion of the judgment.

       It is true that the finding of the Court in that Judgment of Modification at
       Paragraph 13 states that [Husband’s] obligation to pay child support in the
       amount of $2,030.00 is terminated effective May 31, 2007. However, to
       the extent that finding is inconsistent with the very specific orders entered
       in the [decretal portion of the] Judgment of Modification, the orders will
       take priority. Secondly, it is the opinion of this Court that an application
       of common sense to that Judgment of Modification leads to the conclusion
       that the $2,030 obligation must be included within the obligation set out in
       the order in Paragraph 3 which specifies the amount of [Husband’s] child
       support obligation for the period of January through May, 2007.

The commissioner determined Husband owed a remaining balance of $1,138.54 in child

support arrearage and quashed the garnishments. The commissioner also denied both

parties’ requests for attorney’s fees.        The trial court ultimately adopted the

commissioner’s recommendations. This appeal followed.

                                    Standard of Review

       In a court-tried case, our review is governed by Rule 84.13(d). Noland-Vance v.

Vance, 321 S.W.3d 398, 402 (Mo. App. 2010).1             We will affirm the trial court’s

judgment unless it is not supported by substantial evidence, it is against the weight of the

evidence, or it erroneously declares or applies the law. Id.; Murphy v. Carron, 536
S.W.2d 30, 32 (Mo. banc 1976). General rules of construction of written instruments

apply to the construction of judgments. Woodfill v. Shelter Mut. Ins. Co., 878 S.W.2d
101, 103 (Mo. App. 1994).       “In construing a judgment, a court must examine and

consider the language of the judgment in its entirety.” Id. If there is a conflict between


       1
         All rule references are to Missouri Court Rules (2014). All statutory references
are to RSMo (2000).
                                             5
a judgment’s findings and orders, it must be resolved in favor of the court’s orders.

Lombardo v. Lombardo, 120 S.W.3d 232, 239 (Mo. App. 2003).

                                Discussion and Decision

       In Point I, Wife contends the trial court erred in construing the second amended

judgment to relieve Husband of his obligation to pay $2,030 per month as child support

through May 31, 2007 because there is no conflict between the findings and decretal

portions of the second amended judgment. Wife argues that: (1) read as a whole, the

second amended judgment continued that $2,030 per month obligation through May 31,

2007; and (2) the decretal portions of that judgment imposed a separate child support

obligation upon Husband for the triplets. We agree.

       The first amended judgment required Husband to pay $2,030 per month as child

support for Erik and the triplets. In Paragraphs 2, 7 and 8 of the second amended

judgment, Judge Sweeney calculated how much each child should receive of that amount:

Erik - $1,038.50 ($708 + $330.50); Jessica - $330.50; Jackie - $330.50; and Jason -

$330.50.2

       Exhibits T-W contain calculations of presumed child support for the triplets

alone.3 Judge Sweeney accepted those Form 14s and used them to calculate the amount

of child support Husband owed for the triplets.


       2
           Although the monthly $2,030 child support amount was initially granted in
lump sum form, it could be converted to a per-child amount with court approval because
of Erik’s impending emancipation. See, e.g., Kreutzer v. Kreutzer, 147 S.W.3d 173, 178-
79 (Mo. App. 2004); Ogden v. Henry, 872 S.W.2d 608, 611 (Mo. App. 1994).
       3
          Husband has filed a motion to strike these exhibits, which we deny. The first
decretal paragraph of the second amended judgment expressly stated that the court
accepted Exhibits T-W. The court’s calculations track the numbers from those exhibits
exactly. The commissioner’s findings and recommendations state that he considered “the
complete file in this case” before making his decision.

                                            6
       In paragraph 7, Judge Sweeney found that the presumed correct child support

amount for the triplets from August 2006 through December 2006 was $3,819, which

was not rebutted as being unjust or inappropriate. Because the first amended judgment

already included $991.50 as child support for the triplets, Judge Sweeney calculated that

Husband owed an additional $2,827.50 in child support for the triplets. In paragraph 2 of

the decretal portion of the second amended judgment, Judge Sweeney ordered Husband

to pay $2,827.50 as child support “for the three minor children” from August 2006

through December 2006.         Adding $991.50 from the first amended judgment and

$2,827.50 from the second amended judgment exactly equals the $3,819 that Judge

Sweeney determined was the correct amount of child support for the triplets.4

       In paragraph 8, Judge Sweeney found that the presumed correct child support

amount for the triplets from January 2007 through May 2007 was $3,739, which was not

rebutted as being unjust or inappropriate. Because the first amended judgment already

included $991.50 as child support for the triplets, Judge Sweeney calculated that Husband

owed an additional $2,747.50 in child support for the triplets. In paragraph 3 of the

decretal portion of the second amended judgment, Judge Sweeney ordered Husband to

pay $2,747.50 as child support “for the three minor children” from January 2007 through

May 2007. Adding $991.50 from the first amended judgment and $2,827.50 from the

second amended judgment exactly equals the $3,739 that Judge Sweeney determined was

the correct amount of child support for the triplets.

       In Paragraph 9 of the second amended judgment, Judge Sweeney found that the

presumed correct child support amount for the triplets from June 2007 through August

       4
          It is important to emphasize here that the only issue we are addressing is
whether there is a conflict between the findings and the decretal portions of the second
amended judgment. Because Husband did not appeal, we do not address whether the
procedure used by Judge Sweeney was correct.
                                              7
2007 was $999, which was not rebutted as being unjust or inappropriate. The presumed

child support for the triplets exactly matches the amount calculated by Wife in Exhibit V.

Unlike paragraphs 7 and 8, paragraph 9 of the second amended judgment contains no

reduction for any child support from the first amended judgment. This is consistent with

Judge Sweeney’s findings in paragraphs 12 and 13 that, as of the end of May 2007,

Husband was no longer obligated to pay $2,030 per month for the four children due to

Erik’s emancipation.5 In paragraph 4 of the decretal portion of the second amended

judgment, Judge Sweeney ordered Husband to pay $999 as child support “for the three

minor children” from June 2007 through August 2007.

       The same is true of paragraph 10 of the second amended judgment.             Judge

Sweeney found that the presumed correct child support amount for the triplets from

September 1, 2007, onward was $3,343, which was not rebutted as being unjust or

inappropriate. The presumed child support for the triplets exactly matches the amount

calculated by Wife in Exhibit W. Unlike paragraphs 7 and 8, paragraph 10 also contains

no reduction for any child support from the first amended judgment. Again, this is

consistent with Judge Sweeney’s findings in paragraphs 12 and 13 that, as of the end of

May 2007, Husband was no longer obligated to pay $2,030 per month for the four

children due to Erik’s emancipation. In paragraph 5 of the decretal portion of the second

amended judgment, Judge Sweeney ordered Husband to pay $3,343 as child support “for

the three minor children” from September 1, 2007 onward.




       5   Paragraph 12 in the findings of the second amended judgment stated that
Husband’s obligation to pay child support for Erik terminated on May 31, 2007.
Paragraph 13 stated that Husband’s obligation to pay child support in the amount of
$2,030.00 terminated effective May 31, 2007.

                                            8
       In sum, the trial court misapplied the law when it decided that there were conflicts

between the findings and the decretal portions of the second amended judgment.6 Wife’s

first point has merit and is granted. Therefore, the judgment is reversed, and the cause is

remanded for further proceedings consistent with this opinion.



JEFFREY W. BATES, P.J. – OPINION AUTHOR

GARY W. LYNCH, J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




       6
           Wife’s other points challenge the trial court’s ruling on the credit calculation
and Wife’s request for attorney’s fees. Because the error discussed in Point I affected the
credit calculation and could have affected the ruling on Wife’s request for attorney’s fees,
those rulings must be set aside as well. We instruct the trial court to reconsider those two
issues on remand.
                                             9